Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Damola et al (US 2008/0192756 A1) generally discloses a networking scheme with data-based routing.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
receiving, at a cell tower, a datagram from a sending client device that is connected to a shared augmented reality environment, the datagram including data regarding an action in the shared augmented reality environment and an indicator of whether the datagram is peer-to-peer; determining whether the datagram is peer-to-peer based on the indicator; responsive to determining that the datagram is peer-to-peer, sending the datagram to one or more other client devices connected to the shared augmented reality environment to update a local state of the shared augmented reality environment at the one or more target client devices in view of the action  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE ROWLAND/Primary Examiner, Art Unit 3715